The exceptions to the report for vagueness and uncertainty must be sustained. The parties are entitled, from the referee, to a statement of all the items of the account between them, in order that either may, if he thinks proper, except to any particular item.
Exception to the report for vagueness sustained. Case (395) remanded to be proceeded in.
PER CURIAM.                                             Reversed.
Cited: Comrs. v. Maguire, 85 N.C. 117; Gore v. Lewis, 109 N.C. 541;Sharpe v. Eliason, 116 N.C. 667.